EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Circle Star Energy Corp. (the “Company”) on Form 10-Q for the period ended October 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, G. Jonathan Pina, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December 17, 2012 By: /s/ G. Jonathan Pina G. Jonathan Pina, Chief Financial Officer (Principal Financial Officer)
